Case 1:19-cv-00660-MKB-PK Document 155 Filed 02/12/21 Page 1 of 2 PageID #: 1296
                                        U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       February 12, 2021
 By ECF
 The Honorable Margo K. Brodie
 Chief United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Federal Defenders of NY, Inc. v. Federal Bureau of Prisons, et al.
                Civil Docket No. 19-cv-660 (Brodie, Ch. J.)(Kuo, M.J.)

 Dear Chief Judge Brodie:

          This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
 the Metropolitan Detention Center (“MDC”) in the above-referenced matter. We write in advance
 of the parties’ February 17 status letters, to advise the Court that MDC will be unable to install
 additional telephone lines in every remaining housing unit on or before the date of the next status
 conference. We respectfully request, in light of the efforts MDC has made to reduce any telephone
 call backlog, that the Court allow Defendants to discuss this matter further with the Plaintiff and
 the mediation team, and ultimately provide an updated estimated date for completion of the
 installation of the additional phone lines in Defendants’ upcoming status letter.

         As discussed in previous status letters, MDC is making diligent efforts to assure that it
 can place every legal telephone call request within 48 hours of the request (excluding weekends
 and holidays). To this end, in late December, MDC undertook a project of installing an
 additional telephone line in each housing unit. The ultimate goal is for the facility to facilitate
 legal telephone calls in a private area within each housing unit without using staff offices for this
 purpose, a system that would require a less staff-intensive process to facilitate calls. The project
 has the added benefit of creating additional capacity during times of high demand, and is
 expected to virtually eliminate backlogs during these periods.

          The process of installing telephones in each housing unit requires facility staff to engage
 in a labor-intensive process of routing certain wiring through the floors of each unit. Facilities
 staff has worked to expedite this project, but quite simply, there have not been enough staff at the
 facility to do so, while addressing both urgent and routine maintenance needs essential to the safe
 running of the institution. This past week, for example, only two facilities staff members were
 available to address all facility issues at the institution. MDC continues to work to obtain
 additional staff, including by having staff detailed to the facility. However, these staff members
 have not yet arrived. Nevertheless, MDC expects to bring at least some additional telephone
 lines online by our next conference.
Case 1:19-cv-00660-MKB-PK Document 155 Filed 02/12/21 Page 2 of 2 PageID #: 1297



          While Defendants continue to make efforts to complete this project as quickly as
 possible, in the short term, MDC has worked to alleviate any call backlog by maximizing
 capacity (including the currently installed telephone lines) and authorizing overtime hours for
 staff to complete calls. Because of these efforts, upon information and belief, MDC only has
 three pending call requests that were not scheduled within 48 hours. 1

          In light of these developments – the combination of limited staffing and success in near-
 elimination of a telephone call backlog – we respectfully request that the Court allow Defendants
 to provide an estimated date for completion of all telephone lines in its upcoming status report.
 In the meantime, MDC will continue to take other steps, such as seeking detailed facility staff to
 assist in installing the telephones and authorizing staff overtime to place telephone calls to ensure
 that MDC can complete calls in a timely manner.

        We thank the Court for its consideration of this matter.

                                                       Respectfully submitted,

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney

                                               By:               /s/
                                                       Seth D. Eichenholtz
                                                       Sean P. Greene-Delgado
                                                       Matthew J. Modafferi
                                                       Assistant U.S. Attorneys
                                                       718-254-7036/6484/6229
                                                       seth.eichenholtz@usdoj.gov
                                                       sean.greene@usdoj.gov
                                                       matthew.modafferi@usdoj.gov

 cc:    Counsel of Record (By ECF)

        Loretta E. Lynch
        Roberto Finzi
        Norhan Bassiouny
        Paul, Weiss, Rifkind, Wharton & Garrison LLP


        Jeffrey Oestericher
        Assistant U.S. Attorney
        U.S. Attorney’s Office, S.D.N.Y.

        1  Most requests not scheduled within 48 hours are requests for VTCs. Defendants intend
 to present a plan to mitigate this issue at the parties’ next mediation session and ahead of the
 upcoming status letters. As discussed in detail during the February 5 Status Conference, MDC is
 also in the process of obtaining equipment to provide expanded VTC capacity.


                                                  2
